  


 HR 185 ENR: To designate the United States courthouse located at 101 East Pecan Street in Sherman, Texas, as the Paul Brown United States Courthouse.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Thirteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and thirteen 
H. R. 185 
 
AN ACT 
To designate the United States courthouse located at 101 East Pecan Street in Sherman, Texas, as the Paul Brown United States Courthouse. 
 
 
1.DesignationThe United States courthouse located at 101 East Pecan Street in Sherman, Texas, shall be known and designated as the Paul Brown United States Courthouse. 
2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the United States courthouse referred to in section 1 shall be deemed to be a reference to the Paul Brown United States Courthouse. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
